EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Michael Ceccon, the Chief Executive Officer and Chief Financial Officerof Kitcher Resources Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, theAnnual Report on Form 10-K of Kitcher Resources Inc. for fiscal year ended January 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Kitcher Resources Inc. Date:April 3, 2012 /s/ "Michael Ceccon" Michael Ceccon President, Chief Executive Officer /s/ "Michael Ceccon" Michael Ceccon Chief Financial Officer, Principal Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Kitcher Resources Inc. and will be retained by Kitcher Resources Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
